Citation Nr: 1201031	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for malabsorption syndrome, claimed as a residual of gastric bypass surgery performed at the Sepulveda VA Medical Center (VAMC) in October 1989. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The underlying issue of entitlement to compensation under 38 U.S.C.A. § 1151 for malabsorption syndrome, claimed as a residual of gastric bypass surgeries performed at the Sepulveda VA Medical Center (VAMC) in October 1989, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   Most recently, in an unappealed August 2006 rating decision, the RO denied a claim of service connection for malabsorption syndrome. 

2.  The additional evidence received since the August 2006 rating decision denying the Veteran's application for a claim of service connection for malabsorption syndrome relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying the reopening of a claim of service connection for malabsorption syndrome became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.200, 20.201, 20.302 (2011). 

2.  The additional evidence received since the August 2006 rating decision is new and material, and the claim for service connection for malabsorption syndrome is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate her claim of service connection for malabsorption syndrome.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2011).

Analysis

An August 2006 rating decision most recently denied a claim of service connection for malabsorption syndrome.  The Veteran did not appeal that determination.  Moreover, while not expressly characterized as a claim under the provisions of 38 U.S.C.A. § 1151, the analysis within the decision clearly considered that theory of entitlement.  Thus, the instant 1151 claim does not involve a new legal basis for entitlement such as to enable characterization as a new claim.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108. 

As the Veteran's claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies. 

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363   (Fed. Cir. 1998). 

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim. 

The Veteran's request for to reopen a claim of service connection for malabsorption syndrome was last denied in an unappealed August 2006 rating decision.  At that time, the RO determined that new and material evidence had not been received to reopen the claim.  More specifically, no evidence had been received showing that VA services were the proximate cause of additional disability.  

The evidence of record at the time of the August 2006 decision included service treatment records, post-service treatment records, a medical opinion from a VA physician, and the Veteran's statements.  The VA opinion, dated in March 2002, addressed complaints of neuropathy and anemia, but did not expressly discuss malabsorbption syndrome.

The pertinent evidence added to the record since the August 2006 rating decision consists of post-service treatment records, hearing testimony and the Veteran's written contentions. 

The post-service treatment records include statements from medical professionals indicating that her malabsorption syndrome is related to her gastric bypass surgery performed at the Sepulveda VA Medical Center.  This evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating her claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for malabsorption syndrome is reopened. 


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for malabsorption syndrome is granted. 


REMAND

The Board finds that additional development is necessary prior to adjudication of the underlying claim.  

The Veteran's claim was received during February 2006.  For claims received after October 1, 1997, where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.  In order to constitute qualifying additional disability, first, the disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.  Second, the disability must be caused by hospital care, medical or surgical treatment, or examination furnished the veteran by VA, and the proximate cause of the disability was a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or b) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361. 

In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.361.  As applied to medical or surgical treatment, the physical condition prior to the disease or injury will be the condition that the specific medical or surgical treatment was designed to relieve.  38 C.F.R. § 3.361.  In addition, the evidence must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.361. 

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Veteran contends her current malabsorption was caused by treatment related to the 1989 gastric bypass surgery.  Specifically, she alleges that she was not provided with sufficient follow up, including B-12 shots.  She also contends that the gastric bypass was part of an experimental program from which she was hastily discharged due to the failure of the procedure.

There are various medical opinions associated with the claims file.  The first of which is dated November 2000 from a VA physician at the Kansas City VA Medical Center.  He indicates that the Veteran's anemia and peripheral neuropathy are due to malabsorption.  There was no further comment, however, as to the etiology of the malabsorption itself, or whether such condition could be considered an additional disability consequent to the operation.

The record contains an additional opinion dated in March 2002, authored by the Director of the UCLA Bariatric Surgery Program.  He noted that he had performed in excess of 1,500 obesity operations.  The opinion indicated that the Veteran had a biliopancreatic diversion which was very commonly performed for obesity in the late 1980s.  The Veteran's surgeon was a recognized authority in the field and was well known for his expertise with this type of surgery.  The Director indicated that the operation was performed expertly and he noted that anemia is a known complication for biliopancreatic diversions, which is a trade-off for the ravages of obesity.

Additionally, in June 2007, a VA nurse practitioner opined that the Veteran's declining physical and mental health appeared as likely as not to be related to the gastric bypass surgery performed in 1989.  There is no rationale accompanying the opinion and it does address the considerations relevant to an 1151 claim.

A treatment note from a VA physician dated June 2007 indicates that the Veteran's bariatric surgery in 1989 was complicated by malabsorption.

Finally, the record includes a March 2009 statement from a VA physician.  It indicates that it was not known at the time of the 1989 gastric bypass surgery that the surgery would result in vitamin B-12 or iron deficiency.  The provider also indicated that if the Veteran had been prescribed vitamin B-12 replacement, routine after weight-loss surgery between 1991 and 2001, she would not suffer from severe neuropathy.

Thus, the Board finds that there is no sufficient medical determination concerning the instant claim.  In this regard, a medical opinion is required to determine if the Veteran suffered an injury or aggravation of an injury as a result of VA medical treatment; and if the disabilities were caused by hospital care, medical or surgical treatment, and the proximate cause of the disabilities were either a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment; or b) an event that was not reasonably foreseeable.  

Additionally, the Board notes that during her hearing testimony, the Veteran indicated that she had applied for benefits from the Social Security Administration in 1998.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records associated with her claim for Social Security benefits must be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

2.  Thereafter, the claims folder should be forwarded to a physician for an opinion.  If the examiner finds that examination of the Veteran is necessary, such should be accomplished.  The claims file should be provided to and reviewed by the examiner, and the examination report should reflect that this was done.  Following a review of the records, the examiner is requested to render an opinion as to whether it is as likely as not that the Veteran developed additional chronic disability, reported as malabsorption, due to treatment during and after her October 1989 VA hospitalization, which was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA, or an event not reasonably foreseeable.  A complete rationale for the opinion should be included in the report.  

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


